Citation Nr: 1730145	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-11 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 12, 2010.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which granted service connection for ischemic heart disease and assigned an initial 10 percent disability evaluation effective July 22, 2005.

The Veteran's claim for TDIU was previously inferred and remanded by the Board in May 2014 for further development.  The development has been completed and the claim is back before the Board for further appellate adjudication.

Also as an initial matter, the Board notes the Veteran has filed a March 2016 Notice of Disagreement (NOD) with a December 2015 rating decision which, in pertinent part, decreased the disability rating for his service-connected prostate cancer from 100 percent to noncompensable, effective December 15, 2015.  The Agency of Original Jurisdiction (AOJ) has yet to issue a Statement of the Case (SOC) in response to the NOD.  The Board acknowledges that ordinarily the Veteran's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the RO recognizes this issue is on appeal.  Furthermore, in a July 2016 letter, the RO advised the Veteran that his NOD had been received and that additional action was pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and a remand of the Veteran's claim for restoration of the 100 percent rating for his service-connected prostate cancer is not necessary at this time.


FINDING OF FACT

For the period prior to August 12, 2010, the Veteran's service-connected disability did not render him unable to obtain and secure substantially gainful employment.




CONCLUSION OF LAW

For the period prior to August 12, 2010, the criteria for TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, updated medical records were obtained and a supplemental VA opinion was obtained in August 2016 regarding employability prior to August 12, 2010.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria, Factual Background, and Analysis

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2016). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a) (2016).

Prior to August 12, 2010, the Veteran was service-connected for one condition only: ischemic heart disease with a 10 percent disability rating.  Therefore, the Veteran did not meet the schedular requirements for assignment of a TDIU under 38 C.F.R. § 4.16(a) at any time during the appeal period.

Turning to whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted, following a review of the available applicable evidence of record, the Board finds that referral of the TDIU claim to the Director of VA Compensation and Pension Service for extraschedular consideration for the period prior to August 12, 2010 is not warranted.

Specifically, the record reflects that the Veteran's employment history includes government relations with an environmental company from which he retired in 2003.  The cause of the retirement is listed as "eligible by age or duration of work."  

A review of the medical evidence of record shows a June 2005 VA medical treatment record reflecting that the Veteran's medical history included an acute myocardial infraction in November 19, 2003, with two stent placements.  

Subsequent VA treatment records show that in June 2009, the Veteran's coronary artery disease was stable with no chest pain, angina, dyspnea on exertion, paroxysmal nocturnal dyspnea, or orthopnea.  He was instructed to continue taking aspirin and isosorbide mononitrate.  He was also referred to the cardiology department for establishment.  

In January 2010, the Veteran was seen in the VA cardiology clinic.  He reported that functionally, he was able to shovel snow and could easily do greater than 6 METS, but complained of episodes of "chest pressure" which occurred almost predictably with heavy snow shoveling (but not under any other circumstances).  The Veteran was referred for a treadmill nuclear stress test due to chest pain in February 2010.  The Veteran was able to exercise for only 7 minutes, reaching Stage 3 on the Bruce Protocol, and stopped due to dyspnea.  He achieved a workload of 8.0 METS and a peak heart rate of 98 beats per minute, which was noted to be 63 percent of his maximum predicted heart rate.  The conclusion of the stress test was that the Veteran had a reduced exercise capacity but the test was otherwise considered a non-diagnostic test as the target heart rate was not reached.  On subsequent review by his cardiologist, it was noted that the Veteran exerted himself significantly more than his maximal usual activities with unremarkable left ventricular function; therefore, no further ischemia work-up was warranted at that time.

In March 2010, the Veteran reported to the cardiology clinic with complaints of a heart flutter and shortness of breath with exertion.  In May 2010, the Veteran was seen for follow-up after an atrial flutter ablation and additional exercise stress test in April 2010.  During the exercise stress test, he was able to walk for 7 minutes until he stopped due to dyspnea.  There were no EKG changes reported.  After an examination, it was determined that the Veteran's functional status was excellent and he had no complaints following his ablation.  His isosorbide mononitrate was also discontinued as it was noted that he had not had any angina even with heavy exertion.

In October 2010, the Veteran reported to the cardiology clinic because an EKG at his primary care physician's office had showed atrial bigeminy.  The Veteran denied chest pain and his dyspnea was at baseline.  The physician noted that the Veteran did not exert much, with the Veteran reporting that he was limited by dyspnea but his wife feeling that he was not motivated to exercise.  After an examination, it was noted that the Veteran had not had any angina even with heavy exertion although he did have significant dyspnea on exertion.  The Veteran was encouraged to diet, exercise, and lose weight.

On August 12, 2010 VA examination, the examiner reported that the Veteran had worked in government relations with an environmental company until his retirement in 2003.  The VA examiner noted a lack of stamina, weakness or fatigue as effects on his occupational activities.  Additionally, the examiner noted that the Veteran had to change his lifestyle after his myocardial infarction in 2003.  Specifically, the Veteran stated he was not as active and could not do things he used to do, like playing golf.  His wife also had to drive him around because he was reluctant to do so after his heart attack.  

In a December 2010 correspondence, the Veteran's wife indicated that the Veteran became disabled in 2003 after his heart attack, but noted that he had stopped working in 2000 due to medical problems.  She indicated that he worked periodically after 2000, but in a limited capacity as employer insurance requirements would not permit someone with medical problems from being hired full time.  She further indicated it was both her personal and professional opinion as a nurse that the Veteran's heart condition had affected his ability to work as well as perform personal and community service endeavors.  

Another December 2010 correspondence from D. S., R.N., a nurse acquaintance of the Veteran's wife, reported since the Veteran's heart attack in November 2003, he had been unable to function normally because of angina pain, and medication restrictions as to driving and operating basic yard and garden equipment.  She stated that although he had other illness, such as knee problems that were debilitating, it was also her opinion that the Veteran's heart attack attributed greatly to his disability and early retirement at 62.

In a January 2011 letter from E.C.J., President of the Veteran's former place of employment, he stated he could confirm that the Veteran was handicapped because of his illnesses and heart attack.  He listed the Veteran's limitations on activities as an inability to become fully employed due to employer insurance restrictions and restrictions placed upon him concerning medical limitations such as driving a vehicle, lifting, exercise and being dependent on others for mobility purposes which left him virtually housebound at least 40 to 50 percent of the time.

In satisfaction of the May 2014 Board remand, an addendum VA opinion regarding the Veteran's employability was obtained in August 2016.  The examiner reviewed the available evidence from the period at issue and opined that the Veteran's service connected ischemic heart disease disability would not in and of itself have prevented gainful physical or sedentary occupation for the period prior to August 12, 2010.  Citing to treatise evidence concerning medical disabilities, the examiner explained that individuals with an uncomplicated small myocardial infarction, a normal, or near normal, ejection fraction, and good results on a low-level treadmill test, and whose work is not strenuous, usually can return to full-time work without restrictions within 2 to 4 weeks.

Based on the foregoing evidence, it is not the opinion of the Board that referral for consideration under 38 C.F.R. § 4.16(b), for a TDIU rating is warranted.  Full consideration has been given to the Veteran's ongoing contention that he was unable to work as a result of his service-connected ischemic heart disease for the period prior to August 12, 2010 due to his lack of stamina, weakness and fatigue.  However, the Board does not find substantial evidence in the record to support the Veteran's inability to perform work for which he was qualified, particularly sedentary employment with limited lifting and physical movement.  

In reaching this decision, the Board acknowledges the lay statements submitted into the record which indicate the restrictions placed on the Veteran's ability to work following his heart attack.  While the Board can appreciate the limitations placed on the Veteran's ability to work following his heart attack, the Board still finds these limitations, in and of itself, would not preclude sedentary employment which would require limited to no lifting and far less physical movement.  Notably, the statements from the Veteran's wife and D.S., R.N., acknowledge that the Veteran had other disabilities that impacted his employability.  Therefore, from their statements, it cannot be said that the Veteran's service-connected ischemic heart disability by itself would have prevented him from securing or following a substantially gainful occupation prior to August 12, 2010.  Similarly, the statement from E.C.J., suggests the Veteran did not pursue continued employment with his former place of employment because of employer insurance restrictions.  However, this is insufficient evidence to establish that he could not have pursued alternative employment.  E.C.J.'s statements as to the Veteran being limited from a medical standpoint from driving, lifting, exercising, and being dependent on others for mobility purposes are not considered competent, given that he is a lay person and has no medical expertise in this area.

Conversely, VA treatment records prior to August 12, 2010, show that in June 2009, the Veteran's coronary artery disease was stable.  In January 2010, he reported being able to shovel snow and other activities greater than 6 METS.  Although chest pressure was noted with snow shoveling, he did not experience chest pressure with any other activities.  In May 2010, the Veteran's functional status was noted to be "excellent," and in October 2010 (two months after the appeal period under consideration herein), the Veteran was encouraged by his treating cardiologist to exercise.  Such findings tend to belie the Veteran's own statements as to the functional impairments from his service-connected ischemic heart disease prior to August 12, 2010.  In this regard, the Board notes that even during the October 2010 VA cardiology visit wherein he was encouraged to exercise, although the Veteran reported being limited in his activities due to dyspnea, it was his wife's opinion that he was not motivated to exercise.  Such evidence does not support a finding that the Veteran was so limited in his activities prior to August 12, 2010, that he was precluded from employment.  

In August 2016, a VA examiner reviewed the claims file for the period prior to August 12, 2010, also opined that prior to that date, the Veteran was not prevented from securing gainful physical or sedentary occupation as a result of his service-connected ischemic heart disease.  As this opinion was provided by a registered nurse, was predicated on a thorough review of the claims file, and includes citation to treatise evidence, it has substantial probative value.

In conclusion, the competent evidence in the record does not support a finding that for the period at issue the Veteran would be precluded from performing sedentary employment with physical limitations and modifications to accommodate the Veteran's service-connected disability.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against entitlement to TDIU for the period prior to August 12, 2010.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU prior to August 12, 2010 is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


